Citation Nr: 0530002	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-14 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (initial) rating for a lumbar 
spine disability (now rated 40 percent disabling).

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for bladder 
dysfunction.

4.  Entitlement to service connection for bowel dysfunction.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION


The veteran had honorable active service from June 1972 to 
January 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection and a 40 percent rating for a lumbar spine 
disability (traumatic arthritis of the lumbar spine with disc 
disease).  The veteran disagreed with the assigned rating.  
This appeal also arises from a September 2003 RO decision 
that denied service connection for erectile dysfunction and 
for bladder and bowel dysfunction, claimed as secondary to 
the lumbar spine disability.  In August 2004, the RO denied a 
claim for a TDIU rating.

The claims for service connection for bladder dysfunction and 
for bowel dysfunction and the claim for a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  The lumbar spine disability (traumatic arthritis of the 
lumbar spine with disc disease) is manifested by moderate to 
severe limitations of motion, but without prescribed bed rest 
by a doctor or pronounced intervertebral disc syndrome.

3.  Claimed erectile dysfunction was manifested many years 
after service and is not related to any service-connected 
disability, such as the lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased (initial) rating for a 
lumbar spine disability (traumatic arthritis of the lumbar 
spine with disc disease) are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5237, 5242, 5243 (2005).

2.  Erectile dysfunction was not incurred in or aggravated by 
service or caused or aggravated by any service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether VA has satisfied 
all duties to notify and assist the appellant with respect to 
the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).   Upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the RO sent correspondence in February 2001, 
June 2003, August 2003, January 2004, June 2004, March 2005, 
May 2005, and June 2005; statements of the case in June 2000 
and March 2005; and supplemental statements of the case in 
October 2001, August 2003, March 2005, and July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained from private sources.  
The appellant has not referred to any additional, unobtained, 
relevant evidence.  VA has also obtained several 
examinations.    

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Increased (initial) rating for lumbar spine disability

The lumbar spine disability (lumbar spine traumatic arthritis 
with disc disease) has been rated 40 percent from September 
8, 1989; 100 percent from December 5, 1994; and 40 percent 
again from May 1, 1995.

Disability evaluations are determined by application of a 
rating schedule based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  A service-connected 
disability is rated based on specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2005).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work and any reasonable doubt 
about the extent of the disability must be resolved in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The veteran timely appealed the rating initially assigned on 
the original grant of service connection for the lumbar spine 
disability.  Thus, the Board must consider "staged ratings" 
for different degrees of disability since the original grant 
of service connection.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups will warrant a 10 percent rating.  Also in the 
absence of limitation of motion, a 20 percent rating is 
warranted for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, but only a 
10 percent rating is warranted without such occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(2005).  Thus, absent resort to other diagnostic codes, the 
maximum available rating under DC 5003 is 20 percent.  
Because at least a 40 percent rating has been in effect for 
the lumbar spine disability at all times since the effective 
date of service connection, no further discussion of DC 5003 
is necessary. 

The regulations for rating spinal disabilities were revised 
twice during the pendency of this appeal:  effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The Board can apply the amended rating criteria 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  33422 (2000); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
 
The RO has considered and notified the veteran of all 
versions of the relevant criteria.  The Board's following 
decision results in no prejudice to the veteran in terms of 
lack of notice of the regulatory revisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board has evaluated the veteran's lumbar spine disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2004).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of lumbar spine motion, a 20 
percent rating was warranted for moderate limitation of 
motion of the lumbar spine, and a 40 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, DC 5292 (2002).  The 40 percent rating was the maximum 
available rating under DC 5292.
 
Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent rating was also warranted when only 
some of these symptoms are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 
(2002).  The 40 percent rating was the maximum available 
rating under DC 5295, as well.

The RO has also considered the diagnostic criteria for 
intervertebral disc syndrome.  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild; and a 20 
percent rating when it was moderate, with recurrent attacks.  
A 40 percent rating was warranted for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief.  A 60 percent rating was warranted when the 
intervertebral disc syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).
 
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include DC 5237 (lumbosacral or cervical strain), DC 5242 
(degenerative arthritis of the spine), and DC 5243 
(intervertebral disc syndrome).  The Board has also 
considered the criteria for intervertebral disc syndrome 
(DC 5243), effective September 23, 2002, which permit 
evaluation either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2005).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).  
See also 38 C.F.R. § 4.71a, Plate V (2005).
 
In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).
 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
 
Under the recent revisions, intervertebral disc syndrome can 
also be rated, alternatively, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this formula, a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks in the past 
year.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks in the past year.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks in the past year.  38 C.F.R. § 4.71a, 
DC 5243, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2005).  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician and treatment by a physician.  Id., Note (1) 
(emphasis added).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  Diagnostic codes based 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded."  Schafrath, 1 Vet. App. at 592.

Under the old criteria, the maximum rating for lumbar spine 
limitation of motion and lumbosacral strain was 40 percent.  
38 C.F.R. § 4.71a, DCs 5292, 5295 (2001).  Therefore, these 
criteria would not be helpful to the veteran.  

Furthermore, the only possible basis for a rating higher 
under 38 C.F.R. § 4.71a, DC 5237 or DC 5242 would be based on 
evidence of ankylosis.  However, there is no evidence of 
lumbar spine ankylosis, as recently as the August 2004 VA 
examination that found no appreciable ankylosis.  Therefore, 
a higher rating is not warranted based on ankylosis (which is 
the prerequisite for any rating higher than 40 percent under 
DC 5237 or DC 5242).  

The only possible basis for an increased rating would be by 
resort to the criteria for intervertebral disc syndrome, 
which include a 60 percent rating.  38 C.F.R. § 4.71a, DC 
5293 (2001); 38 C.F.R. § 4.71a, DC 5243 (2005).  The Board 
will review the evidence to see if any of the symptoms or 
findings satisfy these criteria. 

The veteran has written and testified about his lumbar spine 
symptoms on many occasions, including at hearings before the 
RO in July 2000 and February 2003.  Essentially, he has 
described back pain that goes into his legs, with muscle 
spasms, and problems on sitting or activity.  His wife also 
wrote on March 2001 that the veteran had been unable to 
perform many household activities because of his back.

The veteran felt a snap in his back while lifting in November 
1989.  The diagnosis was acute lumbar syndrome with 
underlying disc degeneration with element of facet irritation 
and no neurologic deficit.  In the thoracic and lumbar area, 
he stood with a list to the right.  Forward flexion was 90 
degrees; left lateral bending was 35 degrees; right lateral 
bending was 25 degrees and painful; extension was 20 degrees 
and painful.  There was tenderness in the right lumbar 
paravertebral spinal muscles.

On a May 1990 orthopedic examination performed for VA, 
thoracic and lumbar spine motion was as follows: flexion to 
90 degrees; lateral bending to 40 degrees, bilaterally; 
extension to 30 degrees.  The diagnosis was chronic 
intermittent low back pain with underlying disc degeneration 
without neurologic deficit at this point.  

On non-VA evaluation in April 1992, the veteran could flex 
his trunk to 90 degrees; rotation was within normal limits.  
Limitations occurred in extension at 20 degrees, lateral 
bending to the left at one inch above the knee, and lateral 
bending to the right at two inches above the knee.  The 
examiner opined that the veteran had asymmetrical low back 
and pelvic stability that affected gait and a stance position 
that could ultimately case increased pain.  The examiner 
recommended that the veteran perform no more than light 
medium duty work tasks.  There were limitations in sitting, 
standing, walking, bending, stooping, lifting, carrying, and 
other motions.  

The veteran sustained a herniated disc at the L4-5 level in 
July 1994 while lifting equipment at work, which then 
necessitated laminectomy in December 1994.  After being 
involved in a car accident in August 1995, low back, right 
leg, and neck pain returned.  He underwent a laminectomy for 
a herniated disc at L4-L5 in December 1994.  Thereafter, he 
continued to be treated for chronic low back pain.

Notably, the veteran was awarded a temporary 100 percent 
rating for convalescence from December 4, 1995, to April 30, 
1995.  See 38 C.F.R. § 4.30.  

On examination in May 1995, the veteran's lumbar spine flexed 
forward to about 60 degrees; extension was limited to 15 
degrees; lateral; bending was limited to 10 to 15 degrees; 
and rotation was limited to 10 to 20 degrees, bilaterally.  

A September 1995 non-VA examination found that range of 
motion was functional.  Sensory was basically intact except 
for some sensory decrease in the right calf.  Truncal flexing 
was slightly tender, but this was not felt to be a 
significant finding.  The pertinent diagnosis was status post 
L4-5 laminectomy with right lumbar sympathetically mediated 
paresthesias.  

According to a November 1999 non-VA physical therapy 
evaluation, the veteran had constant sharp pain in the back 
with radiation down the right lower extremity and 
intermittent right foot numbness.  The assessment was chronic 
low back pain with multidirectional syndrome of the lumbar 
spine, decreased trunk mobility, trunk and lower extremity 
weakness, significant muscle guarding, and limited functional 
activity secondary to pain.  Specifically, he had flexion to 
his mid-thigh, but extension and side-bending to the right 
and left were minimal.  A subsequent TENS trial was not 
effective in changing his pain level.

The veteran was examined for VA in December 2000.  He could 
sit for 10 minutes, stand for 5 to 10 minutes, walk for one 
block, and lift 10 to 15 pounds.  Active range of motion (up 
to the point where he noted pain) included flexion to 50 
degrees, extension to 30 degrees, left lateral bending to 25 
degrees, and right lateral bending to 20 degrees.  Diagnoses 
were multilevel degenerative disc disease; status post lumbar 
discectomy, L4-5, right side; no objective evidence of 
radiculopathy.  

VA outpatient medical records from 2001 and 2003 reflect 
continuing treatment for back pain and other orthopedic 
problems.  In October 2001, his back pain was exacerbated 
after a fall on ice; until then, he had been stable.  
Treatment records reflect ongoing complaints of tenderness in 
the paralumbar spinous muscles with occasional radiation to 
the thighs.  In May 2002, he reported that the back was 
stable, but always hurting, with 6/10 pain and some radiation 
to the thighs.  Lateral bending was limited to about 10 
degrees; he could flex back and touch his fingers to his mid-
thighs.  The examiner noted that he walked slowly, but overly 
dramatically.  

On VA examination in March 2003, the veteran reported not 
being able to work in the past two years because of back pain 
and uncontrolled blood pressure.  It was noted that his in-
service low back sprain had worsened and that he had 
undergone laminectomy at L4-L5 in 1994 with good relief for 
about a year.  (The examiner did not mention any post-service 
workplace injuries.)  He had marked paravertebral spasm on 
both spinal erectors with definite trigger points over the 
lateral areas to a 6-inch laminectomy scar centered at L4-5.  
Range of motion was limited to 20 degrees of flexion, 20 
degrees of extension, 20 degrees of lateral rotation, and 20 
degrees of lateral flexion, both actively and passively.  His 
right lower extremity was positive on the right at 30 
degrees.  There was no muscle weakness of the lower 
extremities, but he had a definite sensory loss to pinprick 
and touch over the lateral border of the right foot dorsally.  
X-ray showed lumbar spondylosis and the probability of 
degenerated disc at L4-5.  Diagnosis was worsening lumbar 
disc disease with sciatica and underlying degenerative 
osteoarthritis.  

On VA examination in September 2003, the veteran complained 
of back pain when sitting more than five minutes and having 
to use a cane due to noticeable back pain after 20 feet.  He 
denied using a back brace.  He described periods of 
increasing pain every other month, which lasted two to three 
weeks.  Range of motion was limited on inspection: 30 degrees 
of forward flexion, 10 degrees of extension, 20 degrees of 
right and left lateral flexion, and 20 degrees of right and 
left rotation, with the veteran "seemingly overreacting."  
He had reversible spasm bilaterally.  Straight leg raising 
was positive at 25 degrees, but other signs and tests 
(Lasegue and Hoover's) were negative.  Reflexes of the lower 
extremities showed a 2+ knee jerk, 2+ ankle jerk.  He had no 
apparent weakness of the lower extremity muscles, but he had 
mild hypesthesia of the lateral calf and foot on the right.  
The pertinent diagnosis was status post laminectomy at L4-L5, 
with increasing low back pain.

The veteran was re-examined by VA in July 2004.  He 
demonstrated pain with any movement, and he used a cane and 
walker for any movement.  He had significant limitations with 
regard to lumbar flexion and extension.  He could flex only 
about 10 degrees, with severe limitation due to pain and 
stiffness.  He could not extend his lumbar spine at all.  
Moreover, he could not laterally rotate the lumbar spine to 
the right or left because of severe back pain.  The examiner 
found that the veteran had significant and severe limitations 
secondary to back pain, and he recommended orthopedic 
evaluation regarding the "overall" severity of these 
disabilities.  

On that follow-up VA spine examination in August 2004, the 
veteran indicated that he had not been able to work since 
2001 because of back pain, which was generally 8/10 but which 
increased to 10/10 on activity.  The pain was primarily in 
his back, with radiation into the right leg.  His walking was 
limited by pain to about one block, and he used a walker; he 
reported never walking unaided because of fears of falling.  
Absent the walker, he was unsteady.  On examination, there 
was tenderness to palpation of the paraspinal muscles of the 
lumbar spine.  There also was a scar along the lumbar spine, 
but it was essentially well healed with no residual adhesion 
at the lumbar spine of the L4-5 disc space.  He had positive 
spasm and weakness in the back.  No ankylosis was 
appreciated.  Forward flexion was 0 to 45 degrees with pain 
at 35 to 45 degrees; extension was 0 to 5 degrees; left and 
right lateral flexion were each 0 to 10 degrees; left lateral 
rotation was 0 to 20 degrees; and right lateral rotation was 
0 to 15 degrees.  Range of motion was primarily limited by 
pain from normal.  There appeared to be nonphysiological 
right lower extremity decreased sensation.  Straight leg 
raising was positive on the right at 45 degrees.  The veteran 
also reported that he had had multiple incapacitating 
episodes every month, during which he was "essentially out" 
for three or more days.  The diagnosis was likely L4-5 
residual stenosis versus herniated disc, which was more 
likely than not related to his service-connected injury.  The 
examiner observed that the veteran appeared to have moderate 
amount of disability from this problem.  However, the 
examiner did not feel that the back disability precluded the 
veteran from doing sedentary work.

The evidence shows that the veteran has low back problems, 
with constant pain, radiation of pain, and severe functional 
limitations.  However, aside from the December 1995 
laminectomy that entailed a period of convalescence (and for 
which a 100 percent rating is already in effect under 
38 C.F.R. § 4.30), there is no evidence of hospitalization or 
physician-prescribed bedrest for the veteran's lumbar spine 
disability.  The veteran has repeatedly indicated that he 
does experience exacerbations of back pain.  For instance, on 
the most recent VA examination in 2004, the veteran reported 
that he had had multiple incapacitating episodes every month, 
during which he was "essentially out" for three or more 
days.  But the new criteria require prescription for bedrest 
by a doctor.  While the record demonstrates that VA has been 
treating the veteran on a fairly regular basis for low back 
problems, there are no references to prescribed bedrest and 
certainly not to the degree necessary for a 60 percent rating 
under the new criteria for intervertebral disc syndrome 
(i.e., incapacitating episodes totaling at least six weeks in 
the past year).  See 38 C.F.R. § 4.71a, DC 5243.  

Also, as noted above, under the old criteria, a 40 percent 
rating was warranted for severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief.  A 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2001).  While muscle spasm has been demonstrated repeatedly 
and there has been progressive worsening, including radiation 
to the lower extremities and sensory impairment in the lower 
extremities, the vast majority of the descriptions of these 
symptoms have ranged anywhere from moderate (August 2004 VA 
examination) to severe (e.g., July 2004 VA examination), but 
never to pronounced.  The description of "recurring attacks 
with intermittent relief" appears to describe the disability 
the best.  Indeed, early on, the disability did not involve 
any neurologic deficit (see May 1990 examination); even as 
late as December 2000, there was no objective evidence of 
radiculopathy.  The Board acknowledges the difficulty in 
precision when qualitative terms such as "severe" and 
"pronounced" are at issue.  Cf. VAOPGCPREC 9-93 (Nov. 9, 
1993) (defining terms such as "definite" and distinguishing 
among other terms such as "moderate" and "considerable").  
However, the use of the term "moderate" on the August 2004 
VA examination that described the veteran's lumbar spine 
disability appears to denote a degree that is substantially 
lesser than "pronounced."       

The Board notes that some examinations have also noted the 
veteran to be overreacting on examination (September 2003 VA 
examination) or demonstrating difficulty walking in an overly 
dramatic fashion (May 2002 VA treatment record).

The Board also notes that the veteran's lumbar spine 
disability appears to involve additional re-injury.  For 
instance, in 1989 while in private employment, the veteran 
injured his back.  In 1994, he slipped and fell on ice and 
again injured his back.  In August 1995, he was involved in a 
car accident, at which time his back pain worsened and he had 
to undergo laminectomy at L4-L5.  In all of these cases, the 
Board does not question the underlying lumbar spine 
pathology.  As noted in November 1989, the veteran had acute 
lumbar syndrome after a workplace injury, but with underlying 
disc degeneration with element of facet irritation there was 
no neurologic deficit at that time.  Moreover, the diagnosis 
on the August 2004 VA examination was likely L4-5 residual 
stenosis versus herniated disc, which was more likely than 
not related to his service-connected injury.  Many 
examinations have not considered whether any aspect of the 
veteran's lumbar spine disability is attributable to non-
service-connected injuries.  Consequently, the Board finds no 
reason to differentiate between the various possible 
etiologies at the present time.  However, in the future, more 
detailed examination and discussion of the veteran's back 
problems both in and after service would be highly desirable.  

But for the present purposes, even on consideration of all of 
the symptoms and diagnoses now manifested, the Board cannot 
conclude that the veteran's lumbar spine disability involves 
pronounced intervertebral disc syndrome or prescribed bedrest 
to the degree contemplated by the relevant criteria.  See 
38 C.F.R. § 4.71a, DC 5293 (2001); 38 C.F.R. § 4.71a, DC 5243 
(2005).

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) is warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected lumbar spine 
disability has resulted in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  The evidence does not show that the 
disability at issue has resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.

The Board notes that the lumbar spine disability seems to be 
worsening, as noted on the March 2003 VA examination.  The 
disability may warrant an increased rating in the future.  
But at present, the disability more nearly approximates the 
criteria for a 40 percent rating under all applicable 
diagnostic criteria, including those that provide for higher 
ratings such as 38 C.F.R. § 4.71a, DC 5293 (2001) and 
38 C.F.R. § 4.71a, DC 5243 (2005).  See 38 C.F.R. § 4.7.  In 
addition, the Board finds that the evidence does not show any 
associated objective neurologic abnormalities that are 
demonstrated such that they should be evaluated separately.  
However, the issues of entitlement to service connection for 
bowel and bladder dysfunction secondary to the back 
disability are addressed in the remand attached to this 
decision.

In sum, the weight of the evidence demonstrates that the 
veteran's service-connected lumbar spine disability does not 
warrant more than the 40 percent rating that has generally 
been in effect since the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for erectile dysfunction

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b); see also 
38 C.F.R. § 3.303(d) (2004). 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

In this case, the service medical records (or even the post-
service evidence) do not suggest that the veteran manifested 
any erectile dysfunction during his period of honorable 
active service.

Moreover, the veteran contends that his current erectile 
dysfunction is due to his service-connected lumbar spine 
disability.  Where a disorder is not shown to have been 
incurred in or aggravated by service, service connection may 
be established on a secondary basis if the disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a);  see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Secondary service connection may 
also be granted for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Secondary service connection includes 
instances in which there is additional disability of a non-
service-connected condition due to aggravation by an 
established service-connected disorder; when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, supra.

When there is an approximate balance of positive and negative 
evidence on the merits of a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

The available competent evidence does not support the 
veteran's contention regarding secondary service connection 
for erectile dysfunction.  On VA examination in September 
2003, the pertinent diagnoses were erectile dysfunction, 
enuresis, bladder dysfunction, and constipation due to 
medication.  The examining VA doctor opined that the erectile 
dysfunction was less likely than not secondary to the lumbar 
disc disease since the disease was primarily at L4-L5 and 
since he presented with normal reflexes and muscle strength 
of the lower extremities, exhibiting only minimal sensory 
changes.  This conclusion is the most definitive evidence 
available on this issue.  The veteran's assertions to the 
contrary, while perhaps relevant to such issues as onset or 
symptomatology, are not competent with regard to the etiology 
of erectile dysfunction or the effect of any service-
connected disability thereupon.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).

Thus, the weight of the evidence demonstrates that the 
veteran's claimed erectile dysfunction was manifested many 
years after service and is not related to any service-
connected disability.  As the preponderance of the evidence 
is against the claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased (initial) rating for a lumbar spine disability, 
now rated 40 percent, is denied.

Service connection for erectile dysfunction is denied.


REMAND

In the judgment of the Board, additional development is 
necessary with regard to the veteran's claims for service 
connection for bladder dysfunction and for bowel dysfunction 
and his claim for a TDIU rating.

Service connection for bladder and bowel dysfunctions

With respect to the service connection claims, additional 
examination is necessary because of unresolved conflicts in 
the medical evidence.  

On VA examination in September 2003, the pertinent diagnoses 
were erectile dysfunction, enuresis, bladder dysfunction, and 
constipation due to medication.  The examining VA doctor 
opined that the erectile, bladder, and bowel dysfunctions 
were less likely than not secondary to the lumbar disc 
disease since the disease was primarily at L4-L5 and since he 
presented with normal reflexes and muscle strength of the 
lower extremities, exhibiting only minimal sensory changes.  

However, in a June 2004 VA examination, the examiner 
indicated that the veteran had urinary incontinence and had 
to wear Depends because of the progressive nature of his 
spine disease; that examination also indicated that the 
veteran had fecal soiling.  The Board also notes that the 
September 2003 VA examination noted the presence of 
constipation due to medication.  It is not entirely clear 
whether the veteran is alleging bowel dysfunction on the 
basis of diarrhea, on the basis of constipation, or on the 
presence of both at various times. 

On remand, the RO should schedule the veteran for an 
examination to assess the current nature and etiology of the 
claimed bladder and bowel dysfunctions.  Specifically, the 
examiner should address the conflict in the evidence and 
should discuss (1) whether the service-connected lumbar spine 
disability has caused or aggravated any bladder dysfunction 
or bowel dysfunction; and (2) whether any medication for any 
service-connected disability has caused or aggravated any 
bladder dysfunction or bowel dysfunction.

TDIU rating

The veteran contends that he is unable to work due to 
service-connected disabilities.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).  

Currently, service connection is in effect for the following 
disabilities: lumbar spine traumatic arthritis with disc 
disease (40 percent disabling); left knee traumatic arthritis 
with osteochondritis dissecans (10 percent); right knee 
traumatic arthritis with osteochondritis dissecans (10 
percent); chronic left thumb strain (10 percent); 
dermatophytosis (10 percent); tonsillectomy (0 percent); 
right inguinal hernia repair (0 percent); and appendectomy (0 
percent).  The combined disability rating for all of these 
disabilities now stands at 60 percent.  Although service 
connection is in effect for many disabilities, these 
disabilities do not satisfy the purely numerical requirements 
for a TDIU rating under 38 C.F.R. § 4.16(a).

Where the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, a TDIU rating may be considered on an extraschedular 
basis when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2005).  

In determining if a veteran is entitled to a TDIU rating, VA 
may not consider non-service-connected disabilities or 
advancing age.  38 C.F.R. § 4.19 (2005).

This record reveals several areas that require clarification.  
In light of this, the more prudent and thorough course of 
action is to re-examine the veteran to assess the current 
nature and severity of his disabilities and to evaluate what 
role, if any, all of his service-connected disabilities have 
with regard to his employability.  

On the August 2004 VA spine examination, the examiner did not 
feel that the back disability precluded the veteran from 
doing sedentary work.

However, an October 2004 employment feasibility evaluation 
prepared for a VA vocational rehabilitation counselor, 
concluded that further education or employment was not 
feasible because of the veteran's severe condition; he had 
significant disabilities that were consistent with 
unemployability.  The examiner concluded that the veteran was 
"no longer employable."  His functional limitations 
included inability to sit, stand, or walk, for prolonged 
periods; the need to lie down half of the day; severe chronic 
fatigue syndrome; carpal tunnel surgery residuals; bilateral 
hearing loss and tinnitus; marked memory and concentration 
deficits; severe lumbar and cervical pain; hypersomnia and 
decreased concentration; severely depressed and anxious 
affect and decreased socialization; bowel and bladder 
incontinence.  

A vocational rehabilitation counselor further commented in an 
October 2004 memorandum the veteran was "not reasonably 
feasible" for employment (1) because of his service-
connected disabilities (then rated 60 percent), (2) because 
the October 2004 employment feasibility evaluation found the 
veteran to be "not feasible for training and/or employment 
due to his physical and psychiatric limitations," and (3) 
because the veteran had been unemployed since 2001.

The August 2004 VA spine examination is not entirely 
definitive on the issue of the veteran's employability; the 
examiner focused only on the effect of the lumbar spine 
disability on employability.  Thus, it is not certain what 
effect all of the service-connected disabilities have on the 
veteran's employability.  The October 2004 vocational 
rehabilitation reports underscore the need for additional 
evaluation that takes into account all of the service-
connected disabilities.

In addition, as noted above, all of the service-connected 
disabilities combine to produce a 60 percent disability 
rating and the lumbar spine disability is individually rated 
as 40 percent disabling.  Under these circumstances, 
extraschedular consideration may be warranted.  Therefore, on 
remand, the RO should consider whether referral to the 
appropriate departmental officials is warranted under 
38 C.F.R. § 4.16(b) and, if so, it should refer the TDIU 
rating claim to such officials.  See Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); see also VAOPGCPREC 6-96 (Aug. 16, 
1996), 61 Fed. Reg. 66749 (1996).

Finally, the Board finds that the veteran's claim for a TDIU 
rating is inextricably intertwined with the claims of service 
connection for bowel and bladder dysfunction because the 
resolution of those claims might have bearing upon the claim 
for a TDIU rating.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  See, 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Schedule the veteran for an 
examination (1) to assess the current 
nature and etiology of the claimed 
bladder and bowel dysfunctions; and (2) 
to assess the current nature and 
severity of all of the veteran's 
service-connected disabilities.  Provide 
the examiner with the entire claims 
folder.  Specifically, the examiner 
should address the conflict in the 
evidence and should discuss (1) whether 
it is at least as likely as not that the 
service-connected lumbar spine 
disability has caused or aggravated any 
bladder dysfunction or bowel 
dysfunction; and (2) whether it is at 
least as likely as not that any 
medication for any service-connected 
disability has caused or aggravated any 
bladder dysfunction or bowel 
dysfunction.  The examiner must also 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine whether the 
veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

2.  Readjudicate the claims for service 
connection for bladder dysfunction and 
for bowel dysfunction and the claim for 
a TDIU rating (including whether 
referral of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted).  If the 
decision on any issue remains adverse, 
issue the veteran and his representative 
a supplemental statement of the case and 
provide him with the appropriate 
opportunity for response.  Return the 
case to the Board thereafter, as 
appropriate.

By this remand, the Board expresses no opinion on the merits 
of the claims.  The veteran has the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO must treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


